United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2722
                                    ___________

Jeffrey S. Gundersen,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
W. I. LeBlanc, Warden, FMC-              *
Rochester,                               * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: July 17, 2007
                                 Filed: July 20, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Jeffrey Gundersen appeals the district court’s1 order dismissing
his 28 U.S.C. § 2241 petition. Having carefully reviewed the record, we agree with
the district court that the record did not support a due process violation arising from
the disciplinary proceedings at issue. See Superintendent v. Hill, 472 U.S. 445, 454-
57 (1985) (describing process required when prison disciplinary hearing may result


      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
in loss of good-conduct time); Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003)
(de novo standard of review for dismissal of § 2241 petition).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-